Citation Nr: 0317437	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  95-28 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the residuals of an 
internal stye with cellulitis of the left eye (also referred 
to herein as a "left eye disability").

2.  Entitlement to an initial disability rating in excess of 
50 percent for service-connected post-traumatic stress 
disorder (PTSD), for the period January 26, 1994 to December 
28, 1998.

3.  Entitlement to a disability rating in excess of 50 
percent for service-connected post-traumatic stress disorder 
(PTSD), from December 29, 1998.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel


INTRODUCTION

The veteran served on active duty service from January 1966 
to January 1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions rendered in March 
1995 and July 1999 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana.  The veteran 
appeared and testified at an April 1997 Board hearing held at 
the RO before the undersigned Veterans Law Judge.

The Board previously issued decisions in August 1997 and 
December 2000, which remanded these issues to the RO for 
additional development.  These issues are again before the 
Board for appellate review. 


FINDINGS OF FACT

1.  There is no medical evidence showing that the veteran 
currently suffers from the residuals of an internal stye with 
cellulitis of the left eye that is related to service.

2.  For the period January 26, 1994 to December 28, 1998, the 
medical evidence shows that the veteran's PTSD was not 
productive of more than considerable social and industrial 
impairment or occupational and social impairment with reduced 
reliability and productivity.  

3.  From December 29, 1998, the medical evidence shows that 
the veteran's PTSD has been productive of severe social and 
industrial impairment.


CONCLUSIONS OF LAW

1.  Service connection for the residuals of an internal stye 
with cellulitis of the left eye is not warranted.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2002).

2.  The schedular criteria for a disability rating in excess 
of 50 percent for PTSD, for the period January 26, 1994 to 
December 28, 1998, have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.125-4.132, Diagnostic Code 
9411 (1996); 38 C.F.R. §§ 4.7, 4.125, 4.130, Diagnostic 
Code 9411 (2002).

3.  The schedular criteria for entitlement to a 70 percent 
disability rating for PTSD, from December 29, 1998, have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.125-4.132, Diagnostic Code 9411 (1996); 38 C.F.R. §§ 4.7, 
4.125, 4.130, Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Left Eye Disability

The veteran contends that he currently suffers from the 
residuals of an internal stye with cellulitis of the left 
eye, as a result of injury or disease sustained during active 
military service.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from a disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of 
a preexisting injury suffered or disease contracted in the 
line of duty, during active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury was 
incurred in service is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after military service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

The service medical records (SMRs) show that in February 
1967, the veteran was diagnosed and treated for an internal 
and external stye of the left eye, with cellulitis.  The 
examination upon separation from service, dated in January 
1968, did not indicate that the veteran was suffering from 
any residuals of the left eye stye with cellulitis.

An October 1997 VA visual examination report notes the 
veteran's history of an external/internal stye.  The veteran 
was diagnosed with several eye disabilities, but the examiner 
opined that there is no permanent eye damage related to the 
external/internal stye diagnosed during service.

Based on the medical evidence and the applicable laws and 
regulations, service connection for the residuals of a left 
eye internal stye with cellulitis is not warranted.  While 
the veteran does suffer from eye disabilities that impair his 
vision, there is no medical evidence to suggest that the left 
eye stye and cellulitis that he incurred in service is 
related to his current eye disabilities.  Indeed, the October 
1997 VA visual examination dismissed any such relationship, 
and there is no medical evidence of record to contradict his 
opinion.  While the veteran is competent to report symptoms 
experienced, his statements alone are not sufficient to link 
any current eye disability to its incurrence during service.  
Questions requiring such skills must be addressed by medical 
experts.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Thus, the preponderance of the evidence is against the 
veteran's claim of service connection the residuals of an 
internal stye with cellulitis of the left eye. 

II.  Increased Ratings for PTSD

The veteran contends that the severity of his service-
connected PTSD is greater than the assigned disability rating 
reflects.  Indeed, the veteran has maintained throughout the 
pendancy of his claim that his disability is of such severity 
that it causes him to be unemployable.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which allows for ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In addition, the 
evaluation of the same disability under various diagnoses, 
and the evaluation of the same manifestations under different 
diagnoses, are to be avoided.  38 C.F.R. § 4.14.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  In regard to the 
veteran's PTSD rating claim, the United States Court of 
Appeals for Veterans Claims (Court) has indicated that a 
distinction must be made between a veteran's dissatisfaction 
with the initial rating assigned following a grant of service 
connection (so-called "original ratings"), and 
dissatisfaction with determinations on later filed claims for 
increased ratings. See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  In this case, the veteran's claim for PTSD 
was placed in appellate status by a notice of disagreement 
expressing dissatisfaction with the original rating.  Thus, 
the Board characterized the rating issue on appeal as a claim 
for a higher initial rating.  Consideration must be given to 
whether a higher rating is warranted for any period of time 
from the effective date of the award - a practice know as 
"staged ratings."  Fenderson, supra.  Under the 
circumstances of this case, the Board must evaluate the 
veteran's PTSD rating claim in two distinct stages, from 
January 26, 1994 to December 28, 1998, and from December 29, 
1998.


The veteran's PTSD claim is rated under 38 C.F.R. 
§§ 4.125-4.132, Diagnostic Code 9404 (1996) and 38 C.F.R. 
§§ 4.125-4.130, Diagnostic Code 9411 (2002).  The Board notes 
that by regulatory amendment effective November 7, 1996, 
substantive changes were made to the schedular criteria for 
evaluating psychiatric disorders, including PTSD.  Where the 
law or regulations change while a case is pending, the 
version most favorable to the claimant applies with 
exceptions not applicable here.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  As this rating issue has 
been pending since 1994, the veteran's claim for the 
assignment of a higher initial disability rating for PTSD 
will be considered under the criteria in effect prior to and 
after November 7, 1996.  The new criteria are only applicable 
subsequent to November 7, 1996, while the old criteria may be 
applied both prior to, and after, November 7, 1996.  See 
38 U.S.C.A. § 5110 (West 1991).  

Prior to November 7, 1996, a 50 percent disability rating was 
for assignment when the ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired.  By reason of psychoneurotic symptoms 
the reliability, flexibility, and efficiency levels are so 
reduced as to result in considerable industrial impairment.  
A 70 percent disability rating was for assignment when 
ability to establish or maintain effective or favorable 
relationships with people was severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  Further, a 100 percent evaluation was 
warranted when the attitudes of all contacts, except the most 
intimate, are so adversely affected as to result in virtual 
isolation in the community.  Totally incapacitating 
psychoneurotic, symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.  See 
38 C.F.R. § 4.132, Diagnostic Code 9404 (1996).

Under the revised criteria, a 50 percent disability rating is 
for assignment when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment in short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted when the 
disorder is characterized by occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Finally, a 100 percent disability rating is 
warranted when there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9404.

Turning to the medical evidence, an October 1994 VA PTSD 
examination report recounts the veteran's complaints and 
history.  Objectively, the veteran was alert, friendly, 
cooperative, and oriented in all spheres with a clear 
sensorial.  Stream of thought was well connected, mood and 
affect were appropriate, and psychomotor activity was normal.  
The diagnoses included anxiety disorder, but the examiner 
noted that additional psychological testing was needed before 
his evaluation could be completed.



A November 1994 VA PTSD examination report recites the 
veteran's history and complaints.  Objectively, the veteran 
was neatly dressed, appropriately groomed, cooperative, and 
there was no evidence of unusual behavior throughout the 
interview.  In discussing his Vietnam experiences, the 
veteran was tearful, which appeared to the examiner to be a 
genuine display of dysphoria.  Extensive psychological 
testing was undertaken, which found that although the veteran 
displayed numerous symptoms of PTSD, a diagnosis for PTSD was 
not supported.  Rather, a diagnosis of anxiety disorder was 
supported, which was determined to be of mild severity.  The 
veteran was also diagnosed with alcohol dependence, in 
sustained partial remission.  

VA clinical records dated in June 1997 and September 1997 
show that the veteran was seen and treated for PTSD.  

A January 1998 VA PTSD examination report notes that the 
veteran's medical and service records were reviewed.   
Objectively, the veteran was somewhat anxious with a euthymic 
mood and affect.  Judgment and thought were not impaired.  
The impression was PTSD, chronic and moderate, with a global 
assessment of functioning score of 55 to 60.

A December 1998 VA PTSD examination report recites the 
veteran's complaints and history, and notes that 
psychological testing was undertaken.  The examiner 
summarized the psychological testing as showing that the 
veteran's emotional instability, depression, and anxiety were 
consistent with PTSD.  The examiner observed that the 
veteran's affect was flat throughout the interview and that 
he exhibited various symptoms of PTSD, such as intrusive 
thoughts, distressing recollections, hypervigilance, etc.  
The diagnoses included PTSD, chronic, severe; and a GAF of 
40. 

A June 1999 VA psychiatric examination report notes that the 
veteran's claims file and medical records were reviewed.  The 
diagnoses included chronic PTSD, mild to moderate, and a GAF 
of 65.  The examiner opined that despite the chronic nature 
of the veteran's PTSD, his inability to work stems from his 
physical disabilities.

A September 1999 VA mental health clinic note states that the 
diagnosis to be PTSD, with a GAF of 45.  

A February 2000 VA mental health clinical report notes a 
diagnosis of PTSD and a GAF of 45.

An August 2001 VA PTSD examination report states that the 
veteran's claims file was reviewed.  Extensive psychological 
testing was also conducted in reviewing the veteran's 
psychiatric history, the examiner notes that the veteran's 
psychiatric symptoms have been moderate to severe, frequent, 
and of long duration, although he is able to function well 
socially.  The examiner opined that 

[h]is psychosocial functional status in regard to 
employment is severely impaired, in regard to 
routine responsibility of self care is moderately 
impaired, in regard to family role functioning 
mildly impaired, in regard to physical health is 
severely impaired, in regard to social and 
interpersonal relationships is mildly impaired, and 
in regard to recreational and leisure pursuits is 
moderately impaired.   

The examiner confirmed that the veteran meets the criteria of 
PTSD.  The diagnoses include chronic PTSD and a GAF of 45.  
The examiner commented that "[h]is PTSD symptoms appear to 
have affected his other psychiatric disorders, including 
dysthymic disorder and personality disorder."  In addition, 
the examiner states that "[h]is current inability to work 
appears to be due more to his chronic medical illnesses than 
to his psychiatric symptoms."  The examiner further opined 
that "[t]he veteran is able to function well in the sphere 
of social interaction with peers and his prognosis for 
improvement of his psychiatric condition is considered 
fair."




A.  Rating in Excess of 50 percent for the period
January 26, 1994 to December 28, 1998

After review of the evidence of record and the applicable 
laws and regulations, the Board finds that the veteran's PTSD 
symptomatology for the period January 26, 1994 to December 
28, 1998, has not exceeded, in severity, the criteria for a 
50 percent disability rating, under either the old or new 
criteria.  This conclusion is supported by the medical 
evidence of record, which shows that from October 1994 up 
until the end of December 1998, the medical evidence reveals 
that the veteran's symptoms of PTSD were mild to moderate in 
nature.  Of particular importance was the GAF of 55 to 60 
noted in January 1998.  

The GAF scale is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) 
[hereinafter DSM-IV].  According to DSM-IV, a GAF score of 
51-60 indicates "moderate symptoms . . . OR any moderate 
difficulty in social, occupational, or school functioning . . 
. ." The United States Court of Appeals for Veterans Claims 
(Court), in Carpenter v. Brown, 8 Vet. App. 240 (1995), 
recognized the importance of the GAF score and the 
interpretation of the score. 

In the Board's judgment, the mild to moderate symptoms 
experienced by the veteran is at most consistent with, but 
not more severe than, the schedular criteria for the 50 
percent disability rating assigned for this period.  In order 
for the veteran to be awarded the next highest rating of 70 
percent for PTSD, the medical evidence must demonstrate that 
his symptoms caused severe social and industrial impairment, 
or was characterized by occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  The medical evidence 
simply did not demonstrate that his PTSD was of such severity 
from January 26, 1994, to December 28, 1998.




B.  Rating in Excess of 50 percent from December 29, 1998  

Upon review of the evidence of record and the applicable laws 
and regulations, the Board concludes that, under the old 
criteria, the veteran's PTSD symptomatology since December 
29, 1998, is of such severity that an increase to 70 percent 
is warranted.  

This conclusion is based on the evidence of record.  While 
the medical evidence dated from December 29, 1998 is often 
inconsistent and contradictory with regard to the degree of 
severity of his impairment and shows that there is some 
fluctuation in the severity of his PTSD, in resolving all 
reasonable doubt in favor of the veteran, the Board finds 
that the assignment of a 70 percent rating under the old 
criteria for severe social and industrial impairment is 
warranted, effective December 29, 1998.  

Despite the inconsistencies and fluctuations reported in the 
narrative portions of the medical evidence available during 
this time period (i.e., the finding in August 2001 that his 
psychosocial status in regard to employment is severely 
impaired, while also stating that his inability to work is 
due more to physical illness rather than psychiatric 
symptoms), the veteran's GAF scores have been remarkably 
steady, having ranged as follows:  40 at the end of December 
1998; 65 in June 1999; 45 in September 1999; 45 in February 
2000; and 45 in August 2001.  According to DSM-IV, a GAF 
score of 31 to 40 indicates "[s]ome impairment in reality 
testing or communication . . .OR major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood . . . ," while a 41-50 score indicates 
"[s]erious symptoms . . . OR any serious impairment in 
social, occupational, or school functioning . . . ."  
Moreover, as a general point in favor of the assignment of a 
70 percent rating, the examination report in December 1998 
described the veteran's PTSD as "severe," while the August 
2001 examination characterized the veteran's PTSD as 
"moderate to severe."  In the Board's view, the severe 
nature of the veteran's PTSD since December 1998 justifies 
the assignment of a 70 percent rating under the pertinent 
criteria.  

To the extent that psychiatric disorders other than PTSD may 
be present, such as dysthymic disorder and personality 
disorder, it is noted that, in the most recent VA 
examination, dated in August 2001, the examiner opined that 
"[h]is PTSD symptoms appear to have affected his other 
psychiatric disorders . . . ."  Thus, the evidence suggest 
that the veteran's service-connected PTSD has resulted in 
increased disability, the precise extent of which cannot be 
clearly dissociated from that resulting from any coexistent 
nonservice-connected psychiatric disorders.  Resolving all 
reasonable doubt in the veteran's favor and with application 
of 38 C.F.R. § 4.7 (2002), it is concluded that the 
manifestations of the veteran's PTSD subsequent to December 
28, 1998 more closely approximate the criteria for a 70 
percent evaluation than they to a 50 percent rating.  
Accordingly, a 70 percent evaluation is granted from that 
date.  

The Board has also considered whether a 100 percent schedular 
rating is warranted.  However, the medical evidence shows 
that the veteran has been able to maintain family 
relationships, and indicates that his inability to work is 
due, at least in part, to his extensive physical 
disabilities.  As such, as the veteran's PTSD is not shown to 
produce nor approximate totally incapacitating psychoneurotic 
symptoms, or total occupational and social impairment, a 100 
percent rating is not warranted.  Nor does this case present 
an exceptional or unusual disability picture that would 
warrant referral of this matter for an extraschedular 
evaluation.

III.  Conclusion

In arriving at this decision, the Board notes that on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VA has since issued regulations consistent with this law.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
In the present case, the veteran was notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to the benefits sought on appeal.  The Board 
concludes that the discussions in the various rating 
decisions, statements of the case, supplemental statements of 
the case, August 1997 and December 2000 Board decisions, and 
the June 2001 and January 2003 letters from the RO to the 
veteran, have informed the appellant of the information and 
evidence necessary to substantiate his claim, and have 
therefore satisfied the notification requirements.  In the 
June 2001 and January 2003 letters, the veteran was 
specifically advised of the information he was should provide 
in order to establish his claim.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002) (requiring VA to notify the 
veteran of what evidence he was required to provide and what 
evidence the VA would attempt to obtain).  

Throughout this appeal, VA has assisted the veteran in 
obtaining relevant evidence.  The record contains the 
veteran's service medical records, VA medical records and 
private medical records.  The veteran has also been provided 
various VA medical examinations to assist him in developing 
his claims.  The Board has reviewed all of the evidence and 
finds it is adequate for purposes of the issues decided in 
this appeal.  In short, VA has secured all relevant records 
identified by the veteran (as documented in the record) and 
the Board is unaware of any additional evidence that should 
be obtained prior to proceeding with the decisions rendered 
on this appeal. 

The Board finds that the medical evidence of record contains 
the findings necessary to apply the pertinent law, and that 
the record as it stands is adequate to allow for review of 
the claims herein addressed and that no further action is 
necessary to meet the requirements of the VCAA.  
Consequently, further development to fulfill the duty to 
notify or duty to assist is not necessary.  It may therefore 
be said that, under the circumstances of this case, further 
action to address the VCAA would serve no useful purpose.  
See Saying v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 

								[Continued on next 
page]


burdens on VA with no benefit flowing to the veteran); 
Sawbones v. Brown, 6 Vet. App. 426,430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no additional benefit flowing to the 
veteran are to be avoided).


ORDER

Entitlement to service connection for the residuals of an 
internal stye with cellulitis of the left eye is denied.

Entitlement to a disability rating in excess of 50 percent 
for service-connected PTSD, for the period January 26, 1994 
to December 28, 1998, is denied

Entitlement to a 70 percent rating for service-connected PTSD 
from December 29, 1998, is granted, subject to the laws and 
regulations governing the award of monetary benefits.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

